690 N.W.2d 100 (2004)
PEOPLE
v.
RABIDEAU.
No. 126273.
Supreme Court of Michigan.
December 27, 2004.
SC: 126273, COA: 244938.
On order of the Court, the application for leave to appeal the May 4, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for return of personal property is also considered, and it is DENIED.
CAVANAGH and KELLY, JJ., would direct the Oakland County Prosecutor to respond to the application.